Citation Nr: 1810780	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-34 736		DATE
Advanced on the Docket
		

THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include gastritis and/or gastroesophageal reflux disease (GERD).


ORDER

Service connection for a gastrointestinal disability is granted.


FINDING OF FACT

The Veteran has a current diagnosis of GERD, and the evidence is in equipoise on whether it is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a gastrointestinal disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from January 1946 to November 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for the claimed disability.

The Veteran testified at a videoconference hearing before the undersigned in July 2014 and a transcript of that hearing is of record.

The Board remanded the issue for further development in August 2014, June 2016, and December 2016.  When the Board remands a claim, it has a duty to ensure substantial compliance with the directives contained in that remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  However, because the benefit is being granted, a Stegall discussion regarding VA compliance with the prior Board remand directives is unnecessary, as any lack of substantial compliance is non-prejudicial.

Service connection for a gastrointestinal disability

The Veteran contends that she was treated in service in May 1973 and had "metallic clips" put in her abdomen after an exploratory surgery.  See the March 2011 statement, April 2011 report of information.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Here, the Veteran has a diagnosis of GERD.  See the January 2017 VA examination report.  Thus, the current disability requirement for service connection for a gastrointestinal disability is satisfied.  

In addition, the Veteran's service treatment records (STRs) indicate that the Veteran was diagnosed with acute gastroenteritis in September 1973.  She had an appendectomy and an exploratory laparotomy.  In a June 1975 report of medical history, the Veteran asserted that she was in poor health because of a kidney infection, but denied having frequent indigestion and also denied having stomach, liver, or intestinal trouble.  

Thus, the question for the Board is whether the Veteran's current GERD diagnosis is etiologically related to her service.  

The Board finds that competent, credible, and probative evidence is in equipoise on whether the diagnosis is related to service.  Service connection is therefore warranted for a gastrointestinal disability.

Post-service treatment records indicate that in September 1975, the Veteran reported having a kidney infection before discharge from service, but did not indicate that she had any abdominal or gastrointestinal symptoms or diagnoses.

In June 2011, the Veteran had an acute gastrointestinal bleed.  She had a colonoscopy, which showed internal hemorrhoids and diverticular disease.  

In February 2012, the Veteran had a VA digestive conditions examination.  She reported having a history of gastritis since 1973, a lot of gas, and was taking Prevacid and famotidine for her symptoms.  The examiner opined that the gastritis was less likely than not due to the Veteran's military service because of an absence of medical evidence indicating that there was a connection between the current claimed condition and military service.

A private physician, Dr. A.M., indicated in a prescription note dated in September 2013 that the Veteran had a severe case of GERD.  He indicated that he had been treating the Veteran since January 2013 and that she would be treated indefinitely.

In July 2014, the Veteran testified in the Board hearing that after her exploratory surgery in service, she continued having gas and/or gastritis and treated herself with over-the-counter medications until 2010.  She stated that she had gastric symptoms continuously since having the in-service surgery and was currently taking Prevacid and something else for her symptoms.   

The Veteran had a VA stomach and duodenal conditions examination in February 2016.  She reported that she had a lot of gas and bloating in her upper abdomen for many years, and denied any nausea, vomiting, or hematemesis.  The Veteran took Prevacid daily for her symptoms.  The examiner opined that the Veteran's current GERD was not incurred in military service.  The rationale was that the Veteran had acute gastroenteritis in service, which resolved after an exploratory laparotomy and appendectomy, and that her June 1975 exit examination was unremarkable.  The Veteran's current GERD condition's etiology was most likely the blood thinners she was taking for other medical conditions (DVT and CHF).  

In July 2016, the Veteran had a VA infections intestinal disorders examination.  She stated that she noticed a bloating sensation, passing gas off and on, and burping gas off and on, and had been on Prevacid since 2010.  The examiner indicated there was no evidence of current gastroenteritis and that the etiology of the Veteran's history of gastritis was most likely blood thinners (Plavix), which she took for a heart condition.

In November 2016, the Veteran's private physician at a digestive health practice, Dr. A.C., asserted that he was treating the Veteran for her upper gastrointestinal symptoms, and that it was at least as likely as not that her gastrointestinal symptoms were related to her diagnosis in service.

The Veteran had a VA esophageal conditions examination in January 2017.  The examiner noted that the Veteran had a diagnosis of GERD, with a symptom of reflux, and the Veteran was taking Famotidine and Prevacid.  The examiner opined that the Veteran's current GERD was less likely related to service and less likely related to symptoms of acute gastroenteritis that she was treated for and resolved in service.  As rationale for her opinion, the examiner noted that the Veteran's separation examination in 1975 was silent for mention of GERD, gastritis, or gastrointestinal symptoms.  Other than the Veteran's history of taking over-the-counter medication for GERD, there was no documented evidence of reported symptoms or treatment for GERD until 2010, which was many years after the Veteran's military service.  The examiner also indicated that the Veteran's 2011 diagnosis of internal hemorrhoids and diverticular disease were not related to her GERD symptoms.

In October 2017, Dr. P.M., the director of esophageal studies at a VA medical center, reviewed the Veteran's claims file and concluded that the Veteran had a current diagnosis of GERD, which had no relation to the acute gastroenteritis that the Veteran was noted to have in service in 1973.  Dr. P.M. noted that an appendectomy, explorative laparotomy, bloating, and constipation were unrelated to GERD.  In addition, having abdominal symptoms was not related to having GERD; the two disorders were independent even though they shared the same medications for treatment.  Dr. P.M. asserted that he reviewed the Veteran's charts, and noted that in 1975 the Veteran did not have any stomach, intestine, or liver symptoms, and also denied symptoms of indigestion.  He opined that the Veteran's current symptoms could be due to chronic constipation or she could have irritable bowel syndrome (IBS).  There is no specific reason for developing these problems, and they were not related to the episode of appendectomy or gastroenteritis in service, given the lack of symptoms found in 1975.

Finally, in December 2017, the Veteran submitted a letter from another private physician, Dr. R.E., who indicated that the Veteran had a current diagnosis of GERD, which she had experienced symptoms of since 1973.  Dr. R.E. opined that in his medical opinion, there was a greater than 50 percent probability that the Veteran's GERD occurred while she was in the military.

The Board finds all of the medical opinions to be of some probative value.  The February 2012, February 2016, July 2016, and January 2017 VA examiners' opinions were rendered after a review of records, including the Veteran's service treatment records (STRs) and private treatment records, and physical examination of the Veteran.  Dr. A.C. and Dr. R.E.'s opinions were rendered after treating the Veteran for relevant symptoms; treatment records show that Dr. A.C. in particular treated the Veteran in 2012, 2016, and 2017 prior to rendering his opinion.  Dr. P.M.'s opinion was rendered after review of the record, including the Veteran's statements about taking over-the-counter medications prior to being treated for a blood clot.  However, as noted in three Board remands, the February 2012, February 2016, and July 2016 VA examiners' opinions were insufficient bases on which to adjudicate the claims; all three examiners failed to consider or discuss lay statements of continued symptoms and self-treatment and did not consider that the Veteran was taking medicine used for gastrointestinal disorders prior to being prescribed blood thinners in 2010.  The private physicians, Dr. A.C. and Dr. R.E. did not offer any rationale for their opinions except that they were treating the Veteran.  Finally, Dr. P.M. did not discuss the two private physician opinions that contradicted his own.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  

The Board also finds that the Veteran's statements regarding her in-service symptoms and ongoing symptoms since then have been generally consistent.  The Veteran is competent to describe observable symptoms of pain, bloating, and gas.  She can also report incidents in service that she experienced, and she can state that she treated her symptoms for years with over-the-counter medications.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements are not inconsistent with her STRs, and although they are of limited probative value, the fact that two private physicians opined that her current symptoms were at least as likely as not related to her symptoms in service nevertheless adds to the credibility of the Veteran's contentions.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board notes that none of the medical opinions expressly consider or discuss the contradicting medical opinions.  However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In this case, the Board finds that there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter."  As such, this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a gastrointestinal disability is warranted.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Disabled American Veterans


Department of Veterans Affairs


